Title: General Orders, 18 October 1782
From: Washington, George
To: 


                  
                     
                     Head Quarters Verplanks Point Friday October 18th 1782
                     Parole Versailles.
                     Countersigns Ushant, St Malo.
                  
                  For the day tomorrow Major Genl St ClairColonel ShepardLt Col. C. SmithB. Major WilliamsQr Master Morrill
                  The Guards &ca for tomorrow to be furnished as this day.
               